Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 1 of 31




                      EXHIBIT
                         B
                                                     Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 2 of 31

                                                                      2019-67382 / Court: 061
CertifiedDocumentNumber:87166578-Page1of11
CertifiedDocumentNumber:87166578-Page2of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 3 of 31
CertifiedDocumentNumber:87166578-Page3of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 4 of 31
CertifiedDocumentNumber:87166578-Page4of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 5 of 31
CertifiedDocumentNumber:87166578-Page5of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 6 of 31
CertifiedDocumentNumber:87166578-Page6of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 7 of 31
CertifiedDocumentNumber:87166578-Page7of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 8 of 31
CertifiedDocumentNumber:87166578-Page8of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 9 of 31
CertifiedDocumentNumber:87166578-Page9of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 10 of 31
CertifiedDocumentNumber:87166578-Page10of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 11 of 31
CertifiedDocumentNumber:87166578-Page11of11   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 12 of 31
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 13 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87166578 Total Pages: 11




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 14 of 31

                                                                     2019-67382 / Court: 061
CertifiedDocumentNumber:87166579-Page1of1
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 15 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87166579 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:87220056-Page1of2   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 16 of 31
CertifiedDocumentNumber:87220056-Page2of2   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 17 of 31
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 18 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87220056 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:87357843-Page1of1   Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 19 of 31
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 20 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87357843 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
ase 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 21 of 3
  CertifiedDocumentNumber:87529507-Page1of2
ase 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 22 of 3
  CertifiedDocumentNumber:87529507-Page2of2
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 23 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87529507 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 24 of 31                               10/14/2019 8:43 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 37612912
                                                                                                                                                             By: Brenda Espinoza
                                                                                                                                                      Filed: 10/14/2019 8:43 AM

                                                                                         CAUSE NO. 2019-67382
                                                     AMBER ENGLER                                          §              IN THE DISTRICT COURT
                                                                                                           §
                                                     VS.                                                   §               61ST JUDICIAL DISTRICT
                                                                                                           §
                                                     OCCIDENTAL FIRE & CASUALTY                            §
                                                     COMPANY OF NORTH CAROLINA                             §              HARRIS COUNTY, TEXAS

                                                           DEFENDANT OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH
                                                                        CAROLINA’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-styled and numbered cause, and make and files this, its

                                                    Original Answer in reply to Plaintiff’s Petition, and for such answer would respectfully show unto

                                                    the Court the following:

                                                                                                      1.

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiff’s Petition and demands strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                           Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiff’s claim. Without limiting the foregoing, Defendant denies that
Certified Document Number: 87584529 - Page 1 of 4




                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as

                                                    required prior to Plaintiffs bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                           Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                        Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 25 of 31



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                     4.

                                                            Additionally, the insurance policy pertaining to the claims asserted by the Plaintiff include

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own disinterested appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Compliance with the

                                                    appraisal process is a condition precedent to any suit against Defendant insurance company.

                                                    Defendant insurance company was deprived of the opportunity to invoke the appraisal clause prior

                                                    to suit. Further, the lawsuit prevented Defendant insurance company from attempting to resolve

                                                    the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                     5.

                                                            Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives
Certified Document Number: 87584529 - Page 2 of 4




                                                    actual notice to Plaintiff that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.



                                                    ENGLER/OFCC – D OA - PAGE 2 OF 4
                                                        Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 26 of 31



                                                                                                        6.

                                                                                              Requests for Disclosure

                                                            At the time required by law or the Rules, the Defendant requests the Plaintiff to respond to

                                                    all of the matters in TRCP 194.2.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiff not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,

                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West _______
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832

                                                                                                             ATTORNEY FOR DEFENDANT OCCIDENTAL
                                                                                                             FIRE & CASUALTY COMPANY OF NORTH
                                                                                                             CAROLINA
Certified Document Number: 87584529 - Page 3 of 4




                                                    ENGLER/OFCC – D OA - PAGE 3 OF 4
                                                        Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 27 of 31



                                                                                       CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 14th day of October, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Shaun W. Hodge
                                                    The Hodge Law Firm, PLLC
                                                    Email: shodge@hodgefirm.com

                                                    VIA E-FILING

                                                                                                        /s/ Mikell A. West           .
                                                                                                        Mikell A. West
Certified Document Number: 87584529 - Page 4 of 4




                                                    ENGLER/OFCC – D OA - PAGE 4 OF 4
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 28 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87584529 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 29 of 31                         10/14/2019 8:43 AM
                                                                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                                                                   Envelope No. 37612912
                                                                                                                                                       By: Brenda Espinoza
                                                                                                                                                Filed: 10/14/2019 8:43 AM



                                                                                         CAUSE NO. 2019-67382
                                                     AMBER ENGLER                                   §                 IN THE DISTRICT COURT
                                                                                                    §
                                                     VS.                                            §                  61ST JUDICIAL DISTRICT
                                                                                                    §
                                                     OCCIDENTAL FIRE & CASUALTY                     §
                                                     COMPANY OF NORTH CAROLINA                      §                HARRIS COUNTY, TEXAS

                                                                                    DEFENDANT’S DEMAND FOR JURY

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, Defendant in the above-referenced cause, and demands a trial by jury. The jury fee was

                                                    previously paid by Plaintiff.

                                                                                                        Respectfully submitted,

                                                                                                        Gault, Nye & Quintana, L.L.P.
                                                                                                        P.O. Box 6666
                                                                                                        Corpus Christi, Texas 78466
                                                                                                        (361) 654-7008
                                                                                                        (361) 654-7001 Telecopier
                                                                                                        mwest@gnqlawyers.com

                                                                                                        By: /s/ Mikell A. West         .
                                                                                                                Mikell A. West
                                                                                                                State Bar No. 24070832

                                                                                                        ATTORNEY FOR DEFENDANT OCCIDENTAL FIRE &
                                                                                                        CASUALTY COMPANY OF NORTH CAROLINA
Certified Document Number: 87584531 - Page 1 of 2
                                                         Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 30 of 31



                                                                                      CERTIFICATE OF SERVICE

                                                            I, Mikell A. West, hereby certify that on the 14th day of October, 2019, a true and correct copy
                                                    of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Shaun W. Hodge
                                                    The Hodge Law Firm, PLLC
                                                    Email: shodge@hodgefirm.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West           .
                                                                                                         Mikell A. West
Certified Document Number: 87584531 - Page 2 of 2




                                                    ENGLER/OFCC – JD - PAGE 2 OF 2
              Case 4:19-cv-04080 Document 1-2 Filed on 10/18/19 in TXSD Page 31 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this October 16, 2019


     Certified Document Number:        87584531 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
